DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minneker, JR (US Pub No 2011/0088649).
In regard to claim 21, Minneker discloses an engine device in which a flywheel that rotates integrally with a crankshaft is placed on one side of a cylinder block (Paragraph 0014: “Attached to a second end of the crankshaft 34 and located closely adjacent to the second end 40 of the internal combustion engine 11 is a toothed flywheel 42”), and a starter that transmits rotational force to the flywheel when the engine is started is provided (Paragraph 0014: “gear teeth of the flywheel ring gear 46 are configured to engage with corresponding gear teeth of a starter drive pinion gear 48 of an engine mounted starter motor 50 when the starter motor is in a cranking mode”), comprising:
a flywheel housing (41, see especially the embodiment shown in Figs 3A-3C) having a starter attachment pedestal (with portions 60 and 70) for accommodating the flywheel and mounting the starter (as shown in Fig 3B), being attached to a portion of the one side (when assembled),
wherein the flywheel housing has the starter attachment pedestal (60 and 70) at a position different from a connecting portion (see the annotated image below) between the cylinder block and the flywheel housing (when assembled).

    PNG
    media_image1.png
    451
    676
    media_image1.png
    Greyscale

In regard to claim 22, Minneker discloses the device of claim 21, wherein the flywheel housing has the starter attachment pedestal (with 60 and 70) below the connecting portion (see the annotated image, above) between the cylinder block and the flywheel housing.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Minneker, JR (US Pub No 2011/0088649).
In regard to claims 23 and 24,
Minneker discloses the device of claims 21 and 22.
Minneker does not positively disclose: “wherein a housing bracket is provided on the one side of the cylinder block, and the flywheel housing has the starter attachment pedestal below a housing bracket portion”. 
In other words, Minneker simply does not show the housing 41, in the embodiment relied on, attached to the cylinder block, nor does it show the corresponding mounting area of the cylinder block.
However, flywheel housing 41 is clearly designed to be mounted to the cylinder block (for example, as shown assembled in the embodiment of Fig 1 and discussed in Paragraph 0014: “At a second end 40 of the internal combustion engine 11, a flanged surface is configured for mating with the bell housing 41 of transmission 12.”
As such, when utilizing the embodiment of Figs 3A-3C, it would have been obvious to one of ordinary skill in the art at the time the invention was made to continue to supply a “flanged surface” (considered to be a bracket) configured for mating with the bell housing 41, as is generally taught by Minneker in Paragraph 0014.
Configured as such, as the “connecting portion” of Minneker is located above the starter attachment pedestal, as shown in the annotated image above, so would be, at least some portion, of the corresponding housing bracket (flanged portion).

Allowable Subject Matter
Claims 25-14 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747